Appeal from the Supreme Court of Appeals of Virginia.

Per Curiam:

The inadequacy of the record as to the relationship of the parties to the Commonwealth of Virginia at the time of the marriage in North Carolina and upon their return to Virginia, and the failure of the parties to bring here all questions relevant to the disposition of the case, prevents the constitutional issue of the validity of the Virginia statute on miscegenation tendered here being considered “in clean-cut and concrete form, unclouded” by such problems. Rescue Army v. Municipal Court, 331 U. S. 549, 584. The judgment is vacated and the case remanded to the Supreme Court of Appeals in order that the case may be returned to the Circuit Court of the City of Portsmouth for action not inconsistent with this opinion.